IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        ____________________

                            No. 02-60559
                          Summary Calendar
                        ____________________


     KMN SARWAR IQBAL

                Petitioner

          v.

     JOHN ASHCROFT, U S ATTORNEY GENERAL

                Respondent

_________________________________________________________________

              Petition for Review of an Order of the
                   Board of Immigration Appeals
                        BIA No. A73-178-328
_________________________________________________________________
                           March 10, 2003

Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kmn Sarwar Iqbal petitions this court for review of the

Board of Immigration Appeals’ (BIA) order denying him political

asylum and the withholding of deportation.     Iqbal argues that the

Immigration Judge (IJ) “completely ignored” the most significant

reason for his request for asylum -- “the fear of death for what

I was repeatedly threatened by Mr. Nikhil Ranjan Das, my main



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                              02-60559
                                  2

enemy.”   He also argues that the IJ erred in finding that he did

not suffer from past persecution.

     The BIA’s factual finding that an alien is not eligible for

asylum will be upheld if it is supported by substantial evidence.

Gomez-Mejia v. INS, 56 F.3d 700, 702 (5th Cir. 1995).   The

substantial evidence standard requires only that the BIA’s

conclusion be based on the evidence presented and that the

decision is substantially reasonable.    Carbajal-Gonzalez v. INS,

78 F.3d 194, 197 (5th Cir. 1996).   The petitioner has the burden

to “‘show that the evidence he presented [is] so compelling that

no reasonable fact finder could fail to find the requisite fear

of persecution.’” Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).

     With respect to Iqbal’s claim of past persecution, the IJ

determined that, although there was evidence that Iqbal was

mistreated during his fifteen days in custody, the mistreatment

did not rise to the level of past persecution as contemplated by

the BIA in other decisions.   A review of several cases involving

past persecution reveals no error in the IJ’s determination that

the mistreatment did not rise to the level of persecution.    See

Mikhael v. INS, 115 F.3d 299, 304 & n.4 (5th Cir. 1997) (noting

the lack of “claims of past persecution [that] have been

sustained based on personal suffering alone or based on a

combination of personal and family suffering”).   As for Iqbal’s
                              02-60559
                                  3

claim that he should be granted asylum based on a fear of future

persecution, the IJ expressly addressed the threat of future

persecution posed by Das.    Compare Abdel-Masieh v. INS, 73 F.3d

579, 587 (5th Cir. 1996) (holding that the BIA erred in

concluding that a finding that the petitioner suffered no past

persecution was sufficient to demonstrate that he also lacked any

well-founded fear of future persecution).   Iqbal has failed to

meet his burden of proving that his subjective fear of Das is

such that a reasonable factfinder would be compelled to find that

he has a well-founded fear of future persecution.    Mikhael, 115

F.3d at 304.

     Iqbal also argues that, had the immigration hearing “taken

place today,” his argument for asylum would be stronger because

the Das’ party, the Bangladesh National Party, is again in

control of the government.   To the extent that this information

would bear on the decision to grant asylum or a withholding of

deportation, Iqbal’s remedy is to present these arguments to the

BIA through a motion to reopen the case.    See Faddoul v. INS, 37

F.3d 185, 190 (5th Cir. 1994).

     Iqbal’s petition for review of the BIA’s order is DENIED.